DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki (U.S. Patent Application Publication No. US 2016/0281326 A1).

    PNG
    media_image1.png
    702
    866
    media_image1.png
    Greyscale

Regarding claim 1, Ozaki discloses an apparatus for use in an aftertreatment system comprising a reductant storage tank (20) configured to store a reductant (See annotated Figure 5 above; paragraph [0049]); and a reductant delivery conduit (24, 21) comprising a reductant delivery conduit first portion (1st portion) fluidly coupled to the reductant storage tank (20) at a first end (first end) of the reductant delivery conduit (24, 21) (See annotated Figure 5 above; paragraphs [0051] and ]0066]), a first bend (1st bend) located downstream of the reductant delivery conduit first portion (1st portion) (See annotated Figure 5 above), a reductant delivery conduit intermediate portion (intermediate portion) located downstream of the first bend (1st bend) and extending perpendicular to the reductant delivery conduit first portion (1st portion) (See annotated Figure 5 above), a second bend (2nd bend) located downstream of the reductant delivery conduit intermediate portion (intermediate portion) (See annotated Figure 5 above), and a reductant delivery conduit second portion (2nd portion) located downstream of the second bend (2nd bend) and fluidly coupled to a connector of a reductant insertion assembly (22) (the connector is where the conduit 21 connects to the reductant insertion assembly 22) at a second end (2nd end) of the reductant delivery conduit (24, 21) (See annotated Figure 5 above; the 2nd portion is fluidly coupled to the connector via the portion of the reductant delivery conduit 21 between the 2nd portion and the connector), wherein the reductant delivery conduit second portion (2nd portion) extends parallel to, and in the same direction as, the reductant delivery conduit first portion (1st potion) (See annotated Figure 5 above, paragraphs [0049], [0051] and [0066]).
Regarding claim 6, Ozaki further discloses wherein a bend angle of each of the first bend (1st bend) and the second bend (2nd bend) is in a range of 80 degrees to 100 degrees (See annotated Figure 5 above).
Regarding claim 11, Ozaki further discloses a method for preventing failure in an aftertreatment system comprising providing a reductant storage tank (20) configured to store a reductant (Figure 5; paragraph [0049]); providing a reductant delivery conduit (21) comprising a reductant delivery conduit first portion (1st portion) (See annotated Figure 5 above; paragraphs [0051] and ]0066]), a first bend (1st bend) located downstream of the reductant delivery conduit first portion (1st portion) (See annotated Figure 5 above), a reductant delivery conduit intermediate portion (intermediate portion) located downstream of the first bend (1st bend) and extending perpendicular to the reductant delivery conduit first portion (1st portion) (See annotated Figure 5 above), a second bend (2nd bend) located downstream of the reductant delivery conduit intermediate portion (intermediate portion) (See annotated Figure 5 above), and a reductant delivery conduit second portion (2nd portion) located downstream of the second bend (2nd bend) wherein the reductant delivery conduit second portion (2nd portion) extends parallel to, and in the same direction as, the reductant delivery conduit first portion (1st potion) (See annotated Figure 5 above, paragraphs [0049], [0051] and [0066]); coupling the reductant delivery conduit first portion to the reductant storage tank (20) at a first end (first end) of the reductant delivery conduit (24, 21); and coupling the reductant delivery conduit second portion (2nd portion) to a connector of a reductant insertion assembly (22) (the connector is where the conduit 21 connects to the reductant insertion assembly 22) at a second end (2nd end) of the reductant delivery conduit (24, 21) (See annotated Figure 5 above; the 2nd portion is coupled to the connector via the portion of the reductant delivery conduit 21 between the 2nd portion and the connector).
Regarding claim 16, Ozaki further discloses wherein a bend angle of each of the first bend (1st bend) and the second bend (2nd bend) is in a range of 80 degrees to 100 degrees (See annotated Figure 5 above).

Claims 1, 4, 6, 11, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osaku et al. (U.S. Patent Application Publication No. US 2007/0075467 A1).

    PNG
    media_image2.png
    508
    866
    media_image2.png
    Greyscale

Regarding claim 1, Osaku discloses an apparatus for use in an aftertreatment system comprising a reductant storage tank (24) configured to store a reductant (See annotated Figure 1 above; paragraph [0021]); and a reductant delivery conduit (26) comprising a reductant delivery conduit first portion (1st portion) fluidly coupled to the reductant storage tank (24) at a first end (first end) of the reductant delivery conduit (26) (See annotated Figure 1 above; paragraph [0021] - the 1st portion is fluidly coupled to the reductant storage tank 24 via the portion of the reductant delivery conduit 26 between the 1st portion and the tank), a first bend (1st bend) located downstream of the reductant delivery conduit first portion (1st portion) (See annotated Figure 1 above), a reductant delivery conduit intermediate portion (intermediate portion) located downstream of the first bend (1st bend) and extending perpendicular to the reductant delivery conduit first portion (1st portion) (See annotated Figure 1 above), a second bend (2nd bend) located downstream of the reductant delivery conduit intermediate portion (intermediate portion) (See annotated Figure 1 above), and a reductant delivery conduit second portion (2nd portion) located downstream of the second bend (2nd bend) and fluidly coupled to a connector of a reductant insertion assembly (28) (the connector is where the conduit 26 connects to the reductant insertion assembly 28) at a second end (2nd end) of the reductant delivery conduit (26) (See annotated Figure 1 above), wherein the reductant delivery conduit second portion (2nd portion) extends parallel to, and in the same direction as, the reductant delivery conduit first portion (1st potion) (See annotated Figure 1 above, paragraph [0021]).
Regarding claim 4, Osaku further discloses wherein a length of the reductant delivery conduit first potion (1st portion) is greater than a length of the reductant delivery conduit second portion (2nd portion) (See annotated Figure 1 above).
Regarding claim 6, Osaku further discloses wherein a bend angle of each of the first bend (1st bend) and the second bend (2nd bend) is in a range of 80 degrees to 100 degrees (See annotated Figure 1 above).
Regarding claim 11, Osaku further discloses a method for preventing failure in an aftertreatment system comprising providing a reductant storage tank (24) configured to store a reductant (Figure 1; paragraph [0021]); providing a reductant delivery conduit (26) comprising a reductant delivery conduit first portion (1st portion) (See annotated Figure 1 above), a first bend (1st bend) located downstream of the reductant delivery conduit first portion (1st portion) (See annotated Figure 1 above), a reductant delivery conduit intermediate portion (intermediate portion) located downstream of the first bend (1st bend) and extending perpendicular to the reductant delivery conduit first portion (1st portion) (See annotated Figure 1 above), a second bend (2nd bend) located downstream of the reductant delivery conduit intermediate portion (intermediate portion) (See annotated Figure 1 above), and a reductant delivery conduit second portion (2nd portion) located downstream of the second bend (2nd bend), wherein the reductant delivery conduit second portion (2nd portion) extends parallel to, and in the same direction as, the reductant delivery conduit first portion (1st potion) (See annotated Figure 1 above, paragraph [0021]); coupling the reductant delivery conduit first portion (1st portion) to the reductant storage tank (24) at a first end (first end) of the reductant delivery conduit (26) (See annotated Figure 1 above; paragraph [0021] - the 1st portion is fluidly coupled to the reductant storage tank 24 via the portion of the reductant delivery conduit 26 between the 1st portion and the tank); and coupling the reductant delivery conduit second portion to a connector of a reductant insertion assembly (28) (the connector is where the conduit 26 connects to the reductant insertion assembly 28) at a second end (2nd end) of the reductant delivery conduit (26) (See annotated Figure 1 above).
Regarding claim 14, Osaku further discloses wherein a length of the reductant delivery conduit first potion (1st portion) is greater than a length of the reductant delivery conduit second portion (2nd portion) (See annotated Figure 1 above).
Regarding claim 16, Osaku further discloses wherein a bend angle of each of the first bend (1st bend) and the second bend (2nd bend) is in a range of 80 degrees to 100 degrees (See annotated Figure 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki.
Regarding claims 9 and 19, Ozaki discloses the claimed invention except for wherein each of the first bend and the second bend has a bend radius of less than 8.5 mm.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for each of the first bend and the second bend to have a bend radius of less than 8.5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, the specification fails to set forth that the use of such a range solves a stated problem or presents an unexpected result.
Regarding claims 10 and 20, Ozaki discloses the claimed invention except for wherein a length of the reductant delivery conduit between the second bend of the reductant delivery conduit and the second end of the reductant delivery conduit is greater than 10 mm.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for a length of the reductant delivery conduit between the second bend of the reductant delivery conduit and the second end of the reductant delivery conduit is greater than 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, the specification fails to set forth that the use of such a range solves a stated problem or presents an unexpected result.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osaku.
Regarding claims 9 and 19, Osaku discloses the claimed invention except for wherein each of the first bend and the second bend has a bend radius of less than 8.5 mm.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for each of the first bend and the second bend to have a bend radius of less than 8.5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, the specification fails to set forth that the use of such a range solves a stated problem or presents an unexpected result.
Regarding claims 10 and 20, Osaku discloses the claimed invention except for wherein a length of the reductant delivery conduit between the second bend of the reductant delivery conduit and the second end of the reductant delivery conduit is greater than 10 mm.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for a length of the reductant delivery conduit between the second bend of the reductant delivery conduit and the second end of the reductant delivery conduit is greater than 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, the specification fails to set forth that the use of such a range solves a stated problem or presents an unexpected result.

Response to Arguments
Applicant’s arguments filed February 12, 2021 with respect to the claim objections and the 102(a)(1) rejections in view of Costanzo and Wildegger have been fully considered and are persuasive.
Applicant's arguments with regard to the 102(a)(1) rejections in view of Ozaki and Osaku have been fully considered but they are not persuasive.
The applicant alleges that none of the cited references disclose “the reductant delivery conduit second portion extends parallel to, and in the same direction as, the reductant delivery conduit first portion” as recited in independent claims 1 and 11.  The applicant further alleges that “while Ozaki and Osaku may illustrate a first conduit portion and a second conduit portion, portions of which may be parallel to each other, the first and second portions of Ozaki and Osaku extend in opposite directions”.
However, in view of the claim amendments, Ozaki and Osaku have both been reinterpreted.  As noted above, under the new interpretations required as a result of the claim amendments, both Ozaki and Osaku disclose all of the limitations of independent claims 1 and 11, including “the reductant delivery conduit second portion extends parallel to, and in the same direction as, the reductant delivery conduit first portion”.
Accordingly, independent claims 1 and 11, and dependent claims 4, 6, 9, 10, 14, 16, 19 and 20 are rejected by Ozaki and Osaku as noted above.

Conclusion
Therefore, claims 1, 4, 6, 9 – 11, 14, 16, 19 and 20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746